Exhibit 23.2 PKF Accountants & business advisers INDEPENDENT AUDITORS' CONSENT We consent to the incorporation in Form S-1 of China BCT Pharmacy Group, Inc. (the "Company") dated April 28, 2011 of our report dated March 31, 2010 relating to the consolidated financial statements of the Company for the year ended December 31, 2009 (which express an unqualified opinion). /s/ PFK Certified Public Accountants Hong Kong, China April 28, 2011 Tel ax E-mail info@pkf-hk.com I www.pkf-hk.com PKF 126/F, Citicorp Centre I 18 Whitfield Road I Causeway Bay I Hong Kong PKF Hong Kong is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms
